Order reversed on the law, with ten dollars costs and disbursements, and motion to strike out the amended answer of defendant Edward C. Abel as frivolous and insufficient in law and for judgment on the pleadings against said defendant granted, with ten dollars costs. In our opinion, the respondent, by accepting the deed, assumed and agreed to pay the mortgage debt and is liable for any deficiency, and the failure of the plaintiffs to foreclose for non-payment of the taxes that became due in 1930 and 1931, prior to the default in the payment of interest, did not release respondent from such liability. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.